Exhibit 10.1
FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
     This First Amendment to Employment Agreement (“Amendment”) is entered into
this 4th day of March, 2009, by and between Lyle Berman, an individual resident
of the State of Minnesota (the “Executive”) and Lakes Entertainment, Inc., a
Minnesota corporation, including its subsidiaries and affiliates (collectively,
“Company”).
RECITALS:

  A.   WHEREAS, Executive and Employer did enter into a certain Employment
Agreement dated February 15, 2006 (the “Agreement”) pertaining to Executive’s
employment with the Company, a copy of which is attached hereto as Exhibit A.  
  B.   WHEREAS, the parties desire to amend the Agreement hereby.

     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements of the parties herein contained, the parties hereby
agree as follows:

1.   Section 2 shall be amended to read as follows:

  2.   Term. The term of this Agreement and Executive’s employment hereunder
will be a period of 36 months commencing on the February 15, 2009 and expiring
36 months therefrom (the “Term”). The Term will be automatically extended for
successive additional one-year periods (“Additional Employment Terms”) unless,
at least 60 days prior to the end of the Term or an Additional Employment Term,
the Company or the Executive has notified the other in writing that the
Agreement will terminate at the end of the then current term. A notice of
non-extension by the Company prior to the end of the Term or during any
Additional Employment Term will be treated consistent with subsection 8a of this
Agreement. A notice of non-extension by the Executive during the Term or any
Additional Employment Term will be treated as a termination by the Executive
with employment separation benefits as described in subsection 8d of this
Agreement.

2.   This Amendment shall be expressly limited to the amendment contained
herein, all remaining terms of the Agreement shall remain in full force and
effect, and this Amendment when read in conjunction with the Agreement shall
encompass the complete understanding of the parties.

     IN WITNESS WHEREOF, the parties hereto have executed this agreement
effective as of the date first written above.

              LYLE BERMAN   LAKES ENTERTAINMENT, INC.    
 
           
/s/ Lyle Berman
 
  By:    /s/ Damon Schramm
 
   
 
  Its:   Vice President — General Counsel    

 